
	
		I
		111th CONGRESS
		1st Session
		H. R. 1719
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2009
			Ms. Zoe Lofgren of
			 California introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 and
		  the Help America Vote Act of 2002 to promote the use of the Internet by State
		  and local election officials in carrying out voter registration activities, and
		  for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Voter Registration Modernization Act of
			 2009.
		2.Requiring
			 Availability of Internet for Voter Registration
			(a)Requiring
			 Availability of Internet for RegistrationThe National Voter Registration Act of 1993
			 (42 U.S.C. 1973gg et seq.) is amended by inserting after section 7 the
			 following new section:
				
					7A.Internet
				Registration
						(a)Requiring
				Availability of Internet for Online RegistrationEach State shall ensure that the following
				services are available to the public on the official public website of the
				appropriate election officials in the State:
							(1)Online access to,
				and distribution in electronic form of, mail voter registration application
				forms in accordance with paragraph (6).
							(2)Online assistance
				to applicants in completing voter registration application forms.
							(3)Online completion
				and submission by applicants of online versions of voter registration
				application forms.
							(4)Online acceptance
				of completed voter registration application forms.
							(b)Provision of
				Services in Nonpartisan MannerThe services made available under
				subsection (a) shall be provided in a manner that ensures that—
							(1)no person shall
				seek to influence an applicant’s political preference or party
				registration;
							(2)there is no
				display on the website of any political preference or party allegiance;
				and
							(3)there is no
				statement or any other feature on the website the purpose or effect of which is
				to discourage the applicant from registering to vote.
							(c)Protection of
				Security of InformationIn meeting the requirements of this
				section, the State shall establish appropriate technological security measures
				to prevent unauthorized access to information provided by individuals using the
				services made available under subsection (a).
						(d)Effective
				DateThe requirements of this section shall apply with respect to
				elections for Federal office occurring in 2016 and each succeeding
				year.
						.
			(b)Conforming
			 Amendments
				(1)Timing of
			 registrationSection 8(a)(1) of such Act (42 U.S.C.
			 1973gg–6(a)(1)) is amended—
					(A)by striking
			 and at the end of subparagraph (C);
					(B)by redesignating
			 subparagraph (D) as subparagraph (E); and
					(C)by inserting after
			 subparagraph (C) the following new subparagraph:
						
							(D)in the case of online registration through
				the official public website of an election official under section 7A, if the
				valid voter registration form is submitted online not later than the lesser of
				15 days, or the period provided by State law, before the date of the election;
				and
							.
					(2)Informing
			 applicants of eligibility requirements and penaltiesSection
			 8(a)(5) of such Act (42 U.S.C. 1973gg–6(a)(5)) is amended by striking
			 and 7 and inserting 7, and 7A.
				3.Use of Internet
			 to Update Registration Information
			(a)Updates to
			 Information Contained on Computerized Statewide Voter Registration
			 List
				(1)In
			 generalSection 303(a) of the Help America Vote Act of 2002 (42
			 U.S.C. 15483(a)) is amended by adding at the end the following new
			 paragraph:
					
						(6)Use of Internet
				by registered voters to update information
							(A)In
				generalThe appropriate State
				or local election official shall ensure that any legally registered voter to
				whom a unique identifier has been assigned under the computerized list may
				update the voter’s registration information, including the voter’s address and
				electronic mail address, online through the official public website of the
				election official responsible for the maintenance of the list, at any time as
				well as at any location at which under State law the voter may update the
				information in person.
							(B)Processing of
				updated information by election officialsIf a registered voter
				updates registration information under subparagraph (A), the appropriate State
				or local election official shall—
								(i)revise any
				information on the computerized list to reflect the update made by the voter;
				and
								(ii)if requested by
				the voter, confirm the receipt of the update by electronic mail sent to the
				voter.
								(C)Prevention of
				unauthorized revisions and fraudIn meeting the requirements of
				this paragraph, the appropriate State or local election official shall
				establish appropriate technological security measures to prevent unauthorized
				persons from updating a registered voter’s registration information and to
				prevent the entry of fraudulent data.
							(D)Effective
				dateThis paragraph shall take effect on January 1,
				2012.
							.
				(2)Conforming
			 amendment relating to effective dateSection 303(d)(1)(A) of such
			 Act (42 U.S.C. 15483(d)(1)(A)) is amended by striking subparagraph
			 (B) and inserting subparagraph (B) and subsection
			 (a)(6).
				(b)Effect on Voter
			 Removal Program Under National Voter Registration Act of 1993
				(1)Use of online
			 update to confirm change of residenceSection 8(d)(1)(A) of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–6(d)(1)(A)) is amended by inserting
			 after in writing the following: or by updating
			 information on the computerized Statewide voter registration list using the
			 online method provided under section 303(a)(6) of the Help America Vote Act of
			 2002.
				(2)Prohibiting
			 removal of registered voters included on computerized list for failure to vote
			 or appear to voteSection 8 of such Act (42 U.S.C. 1973gg–6) is
			 amended—
					(A)in subsection
			 (b)(2), by inserting after eligible voters the following:
			 (other than an individual to whom a unique identifier has been assigned
			 under the computerized Statewide voter registration list under section 303(a)
			 of the Help America Vote Act of 2002); and
					(B)in subsection
			 (d)(1)(B)(i), by striking has failed and inserting the
			 following: in the case of a registrant to whom a unique identifier has
			 not been assigned under the computerized Statewide voter registration list
			 under section 303(a) of the Help America Vote Act of 2002, has
			 failed.
					(3)Conforming
			 amendment relating to procedures to ensure ability to vote following failure to
			 notify registrar of change of addressSection 8(e) of such Act
			 (42 U.S.C. 1973gg–6(e)) is amended in the heading by striking
			 Failure to Return
			 Card and inserting Failure to Notify Registrar of Change of
			 Address.
				(4)Effective
			 dateThe amendments made by
			 this subsection shall take effect on January 1, 2012.
				4.Provision of
			 Election Information by Electronic Mail to Individuals Registered to
			 Voter
			(a)Including Option
			 on Voter Registration Form To Provide E–Mail Address and Receive
			 Information
				(1)In
			 generalSection 9(b) of the National Voter Registration Act of
			 1993 (42 U.S.C. 1973gg–7(b)) is amended—
					(A)by striking
			 and at the end of paragraph (3);
					(B)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(5)shall include a space for the applicant to
				provide an electronic mail address, together with a statement that, unless the
				applicant requests otherwise, the applicant shall (if eligible to register to
				vote) receive voter registration and voting information from the appropriate
				State or local election official through electronic mail sent to that
				address.
							.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect
			 January 1, 2012.
				(b)Requiring
			 Provision of Information by Election OfficialsSection 302(b) of the Help America Vote Act
			 of 2002 (42 U.S.C. 15482(b)) is amended by adding at the end the following new
			 paragraph:
				
					(3)Provision of
				other information by electronic mailIf an individual who is a registered voter
				has provided the State or local election official with an electronic mail
				address for the purpose of receiving voter registration and voting information
				(as described in section 9(b)(5) of the National Voter Registration Act of
				1993), the appropriate State or local election official shall provide the
				individual with the following information through electronic mail not later
				than 7 days before the date of the election involved:
						(A)The name and
				address of the polling place at which the individual is assigned to vote in the
				election.
						(B)The hours of
				operation for the polling place.
						(C)A description of
				any identification or other information the individual may be required to bring
				to the polling
				place.
						.
			5.Clarification of
			 Requirement to Register Applicants Providing Necessary Information to Show
			 Eligibility to VoteSection 8
			 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6) is amended
			 by adding at the end the following new subsection:
			
				(k)Requirement for
				State To Register Applicants Providing Necessary Information To Show
				Eligibility To VoteFor
				purposes meeting the requirement of subsection (a)(1) that an eligible
				applicant is registered to vote in an election for Federal office within the
				deadlines required under such subsection, the State shall consider an applicant
				to have provided a valid voter registration form if the
				applicant has provided the appropriate State or local election official with
				all of the information necessary to demonstrate that the applicant is eligible
				to vote in elections for Federal office in the State or local jurisdiction
				involved.
				.
		6.Availability of
			 Requirements Payments Under HAVA to Cover Costs of Compliance With New NVRA
			 Requirements
			(a)In
			 GeneralSection 251(b) of the
			 Help America Vote Act of 2002 (42 U.S.C. 15401(b)) is amended—
				(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (3);
				(2)by redesignating
			 paragraph (2) as paragraph (3); and
				(3)by inserting after
			 paragraph (2) the following new paragraph:
					
						(2)Certain voter
				registration activitiesA
				State may use a requirements payment to carry out the requirements of the
				National Voter Registration Act of 1993 which are imposed pursuant to the
				amendments made to such Act by the Voter Registration Modernization Act of
				2009.
						.
				(b)Conforming
			 AmendmentSection 254(a)(1) of such Act (42 U.S.C. 15404(a)(1))
			 is amended by striking section 251(a)(2) and inserting
			 section 251(b)(3).
			(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to fiscal year 2010 and each succeeding fiscal year.
			
